Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Larry Strube, Appellant                                Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-13-00090-CV         v.                          13C0872-102).       Memorandum Opinion
                                                       delivered by Chief Justice Morriss, Justice
Cleo Patricia Shelby, Appellee                         Carter and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the temporary injunction order, dissolve the temporary
injunction, and remand the case to the trial court for further proceedings.
       We further order that the appellee, Cleo Patricia Shelby, pay all costs of this appeal.


                                                        RENDERED MARCH 13, 2014
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk